Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT
Regarding claims 13,27 Applicant, on page 14 of the Remark, does not agree with examiner ‘s assertion that the second active connection is in idle state.
As previously addressed in the Final action on 1/27/2021, It is noted that the specification describes "the active connection states" including "one active data connection state" and "one idle state where there is no data connection" ( see page 14; lines 25-30). The specification further describes on page 17; lines 1-10 the Ue is first configured in an active connected state ( fig.2; step 201) and idle state requiring no active data connection (fig.2; step 207; page 19; lines 1-10).
The specification further describes on fig.3, page 20; lines 1-10 "the first connection state" is a fully connected state while "the second connection state is an idle state". The specification describes on page 20; lines 17 to page 21, line 31 a first connected state and a second connected state (see step 307 of fig.3). But the specification herein describes " the second connected state" happens due to the UE 100 temporarily having no data to transmit. 
The applicant also admitted on page 14 of this Remark that “Examples of different types of connection states with active data connection are a fully connected state ( a first 
It is apparent that the “second active connection” is defined by the Applicant and the specification as “an idle connection state” that operates in a standby configuration. 
Therefore, examiner understands the claimed “second active connection” as “an idle connection” as shown in Dalsgaard et al. (see par[0021]; the Ue measures other cells RSRQ (trigger report) when in its idle mode (second active connection).

 Regarding claims 1,25, Applicant further argued on pages 12-13 that Dalsgaard et al. does not disclose the first measurement configuration defines at least one first reporting trigger for triggering report of the channel measurements when the wireless communication device is in the first connection state, and the second measurement configuration defines at least one second reporting trigger for triggering report of the channel measurements when the wireless communication device is in the second connection state. 
Examiner would like to refer to the specification described on page 18; lines 15-24 wherein a UE performs a measurement in response to a measure value exceeds a 
Refer to Dalsgaard et al. in para[0016] the network provides a measurement configuration. When a Ue is configured with MBSFN measurement, the UE performs MBSFN measurements according to certain given performance requirements (a first trigger reporting) during MBMS service of RRC connected stated (a first active connection state). In par[0021,0026] when the Ue is in idle mode (a second active connection), the Ue reports other cell measurement results that are collected by the Ue including neighbor cell having stronger signal (second triggering report).   
/HANH N NGUYEN/Primary Examiner, Art Unit 2413